Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH P. MOFFITT,

Plaintiff, Civil Action No.:

Vv.

TUNKHANNOCK AREA SCHOOL
DISTRICT, TUNKHANNOCK AREA
SCHOOL DISTRICT BOARD OF
SCHOOL DIRECTORS, PHILLIP
FARR, WILLIAM R. WEIDNER,
JOHN M. BURKE, FRANK P. GALICKI
WILLIAM PREBOLA, HOLLY
ARNOLD, ROBERT J. PARRY, II] and
WILLIAM SWILLEY,

Jury Trial Demanded

Defendants.

Nee eee ee ee es es ee Se

 

COMPLAINT
Plaintiff, Joseph P. Moffitt, by the following Complaint, hereby
sues the Defendants, Tunkhannock Area School District and the
Tunkhannock Area School District Board of School Directors under 42
U.S.C. § 1983 for violations of the United States Constitution and other

rights and privileges. As grounds therefore, Plaintiff alleges as follows:
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 2 of 24

JURISDICTION AND VENUE
1. The Court has jurisdiction over this action pursuant to 28 U.S.C. §
1331 and 1343(4), as Plaintiff asserts claims arising under the
Constitution and laws of United States.
2. Venue is proper in this judicial district pursuant to 28 U.S.C. §
1391(b) (2) because the events giving rise to the claims herein occurred
within this judicial district.
3. The Plaintiff, Joseph P. Moffitt, is a citizen of the United States anda
resident of Wyoming County, Pen nsylvania.
4. At all times relevant to this lawsuit, the Plaintiff was employed by the
Defendant School District for 11 years and was a tenured employee,
having served as Principal of both the Evans Falls Elementary School
and the Mill City Elementary School for six (6) years. Prior to his
employment as Principal of both schools, Mr. Moffitt served as the Vice-
Principal for Tunkhannock Area High School for approximately two
and one-half (2 2) years.
5. At all times relevant to this lawsuit, the Defendant, the Tunkhannock
Area School District (hereinafter either “TASD” or “the School
District”) was a public educational system serving the citizens of several

municipalities surrounding and including Tunkhannock, Wyoming
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 3 of 24

County, Pennsylvania, with its principal business address at 41
Philadelphia Avenue, Tunkhannock, PA 18657.

6. At all times relevant to this lawsuit, the Defendant, the Tunkhannock
Area School District Board of School Directors (hereinafter either “the
School Board” or “the School Directors”), was the governing body of
the Tunkhannock Area School District, operating and existing under
the authority of the Commonwealth of Pennsylvania with its principal
business address at 41 Philadelphia Avenue, Tunkhannock, PA 18657.
7. Atall times relevant to this lawsuit, the Defendant, Phillip Farr, was
a member of the Defendant, the Tunkhannock Area School District
Board of School Directors, with full Supervisory authority. Farr, who
resides at 171 Pan Meadow Lane, Mehoopany, PA 18629, is currently
the Board President and is being both sued in his personal and business
capacity for actions taken under the color of state law.

8. At all times relevant to this lawsuit, the Defendant, William R.
Weidner, was a member of the Defendant, the Tunkhannock Area
School District Board of School Directors, with full supervisory
authority. Weidner, who resides at 144 Walnut Grove Lane,

Tunkhannock, PA 18657, is currently the Board Vice-President and is

Ld
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 4 of 24

being both sued in his personal and business capacity for actions taken
under the color of state law.

9. At all times relevant to this lawsuit, the Defendant, John M. Burke,
was a member of the Defendant, the Tunkhannock Area School District
Board of School Directors, with full supervisory authority. Burke, who
resides at 48 Wyoming Avenue, Tunkhannock, PA 18657, is currently
the Board Treasurer and is being both sued in his personal and
business capacity for actions taken under the color of state law.

10. At all times relevant to this lawsuit, the Defendant, Frank P.
Galicki, was the Acting Superintendent of the Defendant, the
Tunkhannock Area School District Board of School Directors, with full
supervisory authority. Galicki resides at 8 Park Street, Shickshinny,
PA 18655, and is being both sued in his personal and business capacity
for actions taken under the color of state law.

11. At all times relevant to this lawsuit, the Defendant, William Prebola
Jr., was a member of the Defendant, the Tunkhannock Area School
District Board of School Directors, with full Supervisory authority.
Prebola, who resides at 172 Prebola Lane, Tunkhannock, PA, 18657, is
being both sued in his personal and business capacity for actions taken

under the color of state law.
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 5 of 24

12. At all times relevant to this lawsuit, the Defendant, Holly Arnold,
was a member of the Defendant, the Tunkhannock Area School District
Board of School Directors, with full supervisory authority. Arnold, who
resides at 3 Thunderbird Trail, Tunkhannock, PA 18657, is being both
sued in his personal and business capacity for actions taken under the
color of state law.

13. At all times relevant to this lawsuit, the Defendant, Robert J. Parry
III, was a member of the Defendant, the Tunkhannock Area School
District Board of School Directors, with full supervisory authority.
Parry, who resides at 251 Billings Mill Road, Tunkhannock, PA 18657,
is being both sued in his personal and business capacity for actions
taken under the color of state law.

14. At all times relevant to this lawsuit, the Defendant, William Swilley,
was a member of the Defendant, the Tunkhannock Area School District
Board of School Directors, with full supervisory authority. Swilley, who
resides at Swilley Lane, Mehoopany, PA 18629, is being both sued in
his personal and business capacity for actions taken under the color of
state law.

15. At all times relevant to this lawsuit, the contractual relationship of

the parties hereto was governed by the Pennsylvania Public School
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 6 of 24

Code, the Regulations of the State Board of Education located in
Volume 22 of the Pennsylvania Code, the Tunkhannock Area School
District Board of School Directors own policies and rules, Basic
Education Circulars (known as “BECs”) of the Pennsylvania
Department of Education, Act 93 of the Pennsylvania Code, Chapter
235-The Code of Professional Practice and Conduct for Educators can
be found at 22 Pa. Code §§235.1 - 235.11, and relevant case law.

16. At all times relevant to this lawsuit, the conduct and actions of the
Plaintiff, Joseph P. Moffitt, was in complete compliance with, and not
violative of, any of the provisions of the Pennsylvania Public School
Code, the Regulations of the State Board of Education located in
Volume 22 of the Pennsylvania Code, the policies and rules of the
Tunkhannock Area School District Board of School Directors, Basic
Education Circulars of the Pennsylvania Department of Education, Act
93 of the Pennsylvania Code or Chapter 235-The Code of Professional
Practice and Conduct for Educators.

17. In 2010, the Plaintiff was arrested for Driving Under the Influence
(DUD) and was accepted into the Accelerated Rehabilitative Disposition
(ARD) program in Wyoming County. The Plaintiff successfully

completed the ARD program and the conviction was removed from his
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 7 of 24

record. As a result of the DUI arrest, the Plaintiff lost his driver’s
license for a period of time, but did not receive any adverse employment
action from his Defendant employer.

18. The Plaintiff was terminated from his employment by the
Defendants by letter dated September 12, 2016 on the basis of his
having two (2) DUIs and a suspended driver’s license although a
driver’s license is not a requirement in the job description of Principal.
19. In the letter, the School District failed to adequately advise Mr.
Moffitt of the cause for his proposed discharge in sufficient detail to
enable him to fairly defend himself and prepare for the confrontation of
witnesses adverse to the Plaintiff.

20. The letter charging Mr. Moffitt with wrong doing and requesting
the termination of his employment did not state the names of known
witnesses nor a concise summary of the evidence to be used against the
Plaintiff at the time of Hearing, as required by the Pennsylvania Public
School Code, the Regulations of the State Board of Education located in
Volume 22 of the Pennsylvania Code, Basic Education Circulars (known
as “BECs”) of the Pennsylvania Department of Education, Act 93 of the

Pennsylvania Code, Chapter 235-The Code of Professional Practice and
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 8 of 24

Conduct for Educators can be found at 22 Pa. Code §§235.1 - 235.11,
and relevant case law.

22, The School District failed to adequately provide information that is
necessary to Mr. Moffitt to defend himself of the charges against him.
23. In Loudermill vy. Cleveland Board of Education, 470 U.S. 532
(1985), the United States Supreme Court held that non-probationary
civil servants had a property right to continued employment and such
employment could not be denied to employees unless they were given an
opportunity to hear and respond to the charges against them prior to
being deprived of continued employment. The underlying principle in
Loudermill is that because dismissals often involve factual disputes, a
hearing provides the employee an opportunity to explain and refute any
conclusions the employer reached which caused the employee's
discharge. See Loudermill, 470 U.S. at 545.

24. In 2012, the Plaintiff was suspended without pay by the Defendants
for 242 days on an unrelated issue relating to practice tests given to
students. After it was determined that the Plaintiff did not engage in
any wrongdoing, the Plaintiff was reinstated to his position, without his
back pay. However, as the Plaintiff did not receive a Loudermill

hearing prior to his suspension without pay, he filed a federal lawsuit
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 9 of 24

against the Defendants in 2013 for violation of his due process rights. In
2016, after a federal jury trial held before the Honorable Judge
Malachy E. Mannion of the United States District Court for the Middle
District of Pennsylvania sitting in Scranton, the Plaintiff was awarded
his back pay, interest, attorney’s fees and $40,000.00 in compensatory
damages.

25. In 2014, the Plaintiff was arrested a second time for DUI. At that
time, he notified his employer that he was an alcoholic and in treatment
for the disease. The Plaintiff received no adverse action by the
Defendants as a result of the second DUI for approximately 21 months.
Just eight (8) days after the Defendants’ Motion for Summary

Judgment in the prior federal lawsuit was denied in part and scheduled
to proceed to a jury trial, the Defendants suspended the Plaintiff from
his employment with pay; then, just six (6) days after the federal court
granted the Plaintiff's Motion In Limine to exclude the unrelated DUIs
into evidence at the trial of the federal action, the Defendants suspended
the Plaintiff without pay. Another employee of the Defendant has had
two (2) DUIs and received no adverse action by the Defendants (until

the employee violated court-ordered probation).

9
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 10 of 24

26. During a meeting on February 11, 2016 with representatives of the
Defendants, the Plaintiff was told it was a Loudermill hea ring and given
the charges against him to terminate his employment with the School
District. He was not provided with the evidence against him. The
meeting failed to meet the minimum requirements of Loudermill.

27. The first day of the Plaintiff’s termination hearing, which was
scheduled for May 26, 2106, was held but then continued in order to
provide Defendants with additional time to provide Plaintiff with the
evidence against him in advance of the hearing as required by
Loudermill. Defendants provided a list of witnesses prior to the next
hearing but failed and refused to provide Plaintiff with any of the
evidence to support the charges against him.

28. At no time prior to the commencement of the Plaintiff’s termination
hearing did the Defendants provide to the Plaintiff any details as to the
evidence that would be relied upon by the School District to support
their decision to suspend and then terminate Mr. Moffitt’s employment.
When requested by Plaintiff's counsel to provide Mr. Moffitt with
information on the evidence to be used against him in the termination
proceedings, the School District refused to provide any information.

This unconstitutionally impeded and restricted the Plaintiff's

10
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 11 of 24

preparation for his termination hearing and his right to confront his

accusers.

29. The Plaintiff was suspended without pay beginning on March 14,

2016, at which time he was effectively terminated since he was

immediately deprived of his pay and did not have advance notice of the

charges or evidence against him prior to the termination hearing to

adequately prepare a defense.

30. The Defendants notified the Plaintiff that he was formally

terminated by letter dated September 12, 2016.

31. Moreover, the Pennsylvania School Code at 24 P.S. § 11-1127

specifically requires that:
“(before any professional employe|e| having attained a status of
permanent tenure is dismissed by the board of school directors,
such board of school directors shall furnish such professional
employe[e] with a detailed written statement of the charges upon
which his or her proposed dismissal is based and shall conduct a
hearing. A written notice signed by the president and attested by
the secretary of the board of school directors shall be forwarded
by registered mail to the professional employe[e] setting forth the
time and place when and where such professional employe|e] will
be given an opportunity to be heard either in person or by

counsel, or both, before the board of school directors and setting
forth a detailed statement of the charges.”

32. In the instant case, the procedural requirements were not followed
as the letter was signed by the acting superintendent and attested to by

the board president. The Defendant school district failed and/or refused
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 12 of 24

to follow procedural requirements when terminating the Plaintiff, a
tenured employee.

33. At the contested Suspension/Termination hearing, the School
District failed to present sufficient evidence to support the charges listed
as grounds for Mr. Moffitt’s termination.

34. School Board members and School Administrators act under color
of state law so whenever a liberty or property interest of an employee is
involved, the employee must be given the basic due process rights
guaranteed by the United States Constitution.

35. In the instant case, the Plaintiff has a liberty right to a good
reputation so that the accusations made in the Suspension/Termination
proceeding stigmatized Mr. Moffitt and interfered with his liberty
interest. The property right of Mr. Moffitt was also implicated because
it concerns his expectation of employment so that any action that
altered this expectation interfered with his property interest.

36. The Defendants’ actions, inactions and activities against the
Plaintiff were an inappropriate use of School District resources and

constituted wrongful acts.
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 13 of 24

37. The Plaintiff exhausted his Pennsylvania administrative remedies
when the Pennsylvania Commonwealth Court upheld his termination

by a decision and order dated August 13, 2018.

COUNT I

(Violation of Plaintiff's Due Process Rights
and Rights to Equal Access to Justice)

38. Plaintiff realleges paragraphs one (1) through 37 as if fully stated
herein.

39. Defendants’ actions as hereinbefore described violated Mr. Moffitt’s
Due Process rights under the Fourteenth Amendment to the United
States Constitution under 42 U.S.C. 1983.

40. By such conduct of the Defendants, the Plaintiff was denied notice
of accusation and the right to confront his accusers.

41. The Plaintiff was deprived of procedural due process under 42
U.S.C. §1983 by first Suspending him without pay and then terminating
his employment and was further deprived of significant liberty and
property interests under the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 14 of 24

COUNT II
(Violation of Plaintiff's Due Process Rights
and Rights to Equal Access to Justice)

42. Plaintiff realleges paragraphs one (1) through 41 as if fully stated

herein.
43. Section 1122 of the Pennsylvania Public School Code reads:

“Section 1122. Causes for Termination of Contract.--(a) The only
valid causes for termination of a contract heretofore or hereafter
entered into with a professional employe shall be immorality;
incompetency; unsatisfactory teaching performance based on two
(2) consecutive ratings of the employe's teaching performance that
are to include classroom observations, not less than four (4)
months apart, in which the employe's teaching performance is
rated as unsatisfactory; intemperance; cruelty; persistent
negligence in the performance of duties; wilful neglect of duties;
physical or mental disability as documented by competent medical
evidence, which after reasonable accommodation of such
disability as required by law substantially interferes with the
employe's ability to perform the essential functions of his
employment; advocation of or participating in un-American or
subversive doctrines; conviction of a felony or acceptance of a
guilty plea or nolo contendere therefor; persistent and wilful
violation of or failure to comply with school laws of this
Commonwealth, including official directives and established
policy of the board of directors; on the part of the professional
employe: Provided, That boards of school directors may
terminate the service of any professional employe who has

attained to the age of sixty-two except a professional employe who
is a member of the old age and survivors insurance system
pursuant to the provisions of the act, approved the first day of
June, one thousand nine hundred fifty-six (Pamphlet Laws 1973).
In such case the board may terminate the service of any such
professional employe at the age of sixty-five or at the age at which
the employe becomes eligible to receive full benefits under the
Federal Social Security Act.

14
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 15 of 24

(b) Nothing within the foregoing enumeration of causes in
subsection (a), shall be interpreted to conflict with the retirement
of professional employes upon proper evidence of disability, or the
election by professional employes to retire during the period of
voluntary retirement, or the authority of the board of school
directors to require professional employes to retire during said
period of voluntary retirement, or the compulsion on the part of
professional employes to retire at the attainment of age seventy.”
44. Loudermill requires "a pretermination opportunity to respond,
coupled with post-termination administrative [or judicial]
procedures." Morton y. Beyer, 822 F.2d 364, 367 (3d Cir.1987)
(quoting Loudermill, 470 U.S. at 546, 105 S. Ct. 1487). The
pretermination hearing must at least entail: 1) "oral or written notice of
the charges," 2) "an explanation of the employer's evidence," and 3)
"an opportunity for the employee to tell his side of the
story." Loudermill, 470 U.S. at 545, 105 S.Ct. 1487.
45. Defendants’ actions as hereinbefore described violated Mr.
Moffitt’s Due Process rights under the Fourteenth Amendment to the
United States Constitution under 42 U.S.C. 1983.
46. The Plaintiff was deprived of procedural due process under 42
U.S.C. §1983 by the Defendants’ first suspending him without pay, then
terminating him, and he was further deprived of significant liberty and

property interests under the Due Process Clause of the Fourteenth

Amendment to the United States Constitution, as a result of the School
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 16 of 24

Administration’s intentional violations of both Loudermill and the
Pennsylvania Public School Code, as hereinbefore alleged.

COUNT III

(First Amendment Retaliation)

47. Plaintiff realleges paragraphs one (1) through 46 as if fully stated
herein.
48. All acts of the Defendants, their agents, servants, employees, or
persons acting at their behest or direction, as alleged herein, were done
under the color and pretense of state law.
49. Plaintiff enjoys the right to freedom of expression as guaranteed by
the First Amendment to the United States Constitution.
50. Mr. Moffitt believes, and therefore avers, that he was terminated in
unlawful retaliation against him for asserting his rights in the filing of
the prior, unrelated federal lawsuit, as alleged above. This position is
supported by the timeline in the federal lawsuit and the timeline when
Mr. Moffitt received negative treatment from the school.
51. The Plaintiff asserts that the School District failed to prove, as
required before a district can dismiss a professional employee on
grounds of immorality that his DUI conviction offended the morals of

the community and was not in retribution for the Petitioner’s actions in

16
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 17 of 24

an unrelated federal civil rights suit, in which the Plaintiff Moffitt
prevailed.

52. Shortly after successes in the prosecution of his prior, unrelated
federal lawsuit as set forth hereinabove, the Plaintiff began receiving
retaliatory scrutiny in all other aspects of his employment with the
School District, which ultimately led to the termination of his position.
53. The Defendants, acting under color of state law, violated Plaintiff's
First Amendment rights by taking actions adverse to Plaintiff as a
direct and proximate result of and in retaliation for Plaintiff's exercise
of his First Amendment rights.

54. The Defendants acted knowingly, willfully and/or maliciously, and
with the specific intent to deprive Plaintiff of his constitutional rights
and/or with deliberate indifference to Plaintiff's constitutional rights.
55. The Defendants’ actions in retaliation for Plaintiff’s exercise of his
First Amendment rights are sufficient to chill or silence a person of
ordinary firmness from future First Amendment activities.

56. As direct and proximate result of these violations of his
constitutional rights, Plaintiff suffered substantial damages, including
emotional distress, harassment, personal humiliation, and

embarrassment.
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 18 of 24

COUNT IV
(Breach of Contract)

57. Plaintiff realleges paragraphs one (1) through 56 as if fully stated
herein.

58. A valid contract existed between the Plaintiff and the Tunkhannock
Area School District, as described in Pennsylvania Education Act 93.
59. The Plaintiff performed under the contract fully and in good faith at
all times,

60. The Defendants’ suspension of the Plaintiff without pay constituted
a breach of the contract between the parties.

61. Mr. Moffitt did not violate any of the serious offenses set forth in
Chapter 235-The Code of Professional Practice and Conduct for
Educators (22 Pa. Code §§235.1 - 235.11) and the sole basis for his
termination was for his second arrest for Driving Under the Influence,
which is not one of the enumerated offenses for termination under the
State Code.

62. In addition, the Plaintiff's termination was inconsistent with the
past practice and treatment he previously received by the Defendants
when the Plaintiff’s driver’s license was suspended. The Defendants
made no claim at that time that he was unable to complete his work

requirements.

18
Case 3:19-cv-00899-MEM Document1 Filed 05/28/19 Page 19 of 24

63. The Plaintiff never received a negative review from the Defendants
for the period he was without a driver’s license.

64. Ms. Felker, who replaced Mr. Moffitt as principal (and testified
against him at the termination hearing), was unable to drive for medical
reasons — but she was accommodated by the Defendants by being
provided with a driver on the rare instances when she needed to be at
another school for an emergency.

65. The Plaintiff, Mr. Moffitt, received no such accommodation from
the Defendants, who instead used the suspension of the Plaintiff’s
driver’s license as a ground for his termination.

66. The Plaintiff’s termination of his employment with the School
District was a breach of the contract between the parties.

67. The Plaintiff's termination of his employment with the School
District was a violation of the School District’s past practices.

68. The failure of the Defendants to abide by the contract caused the
Plaintiff to incur expenses, legal fees and costs, suffer unnecessary delay
and hardship, and otherwise sustain damages that would have been
avoided if the Defendants had promptly and reasonably honored and

complied with its statutory and contractual obligations.

19
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 20 of 24

69. As a direct and proximate result of the Defendants’ aforementioned
conduct, the Plaintiff still has not received any payment from the time of
his suspension on March 14, 2016, as a result of the breach of the
employment contract.

70. As a result of the Defendants’ breach of their duties under the
foregoing employment contract and Pennsylvania law, the Plaintiff has
suffered actual and consequential damages.

71. At all times relevant hereto the Plaintiff has performed his
obligations under the contract.

72. In suspending the Plaintiff without pay as hereinbefore described,
the Defendants have breached the terms of the agreement between

Defendants and the Plaintiff.

COUNT V
(Wrongful Suspension and Termination in Violation of the
Pennsylvania School Code and Public Policy)
73. Plaintiff realleges paragraphs one (1) through 72 as if fully stated
herein.
74. At all times herein mentioned, the Plaintiff was fully competent to
perform the duties to which he was assigned.

75. The Defendants failed to comply with the mandatory procedures set

forth in the School Code when the District terminated Mr. Moffitt’s
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 21 of 24

employment as a Principal without a proper Loudermill hearing, and
then belatedly held a hearing later which also did not comply with the
School Code and Loudermill.

76. The Defendants failure to comply with the procedural safeguards
of the School Code constituted a Due Process Clause violation of the
United States (U.S.) Constitution.

77. Asa matter of both fact and law, the Defendants’ reasons for
terminating Mr. Moffitt’s em ployment do not meet the strict
requirements for a lawful dismissal and/or relied on matters that were
irrelevant to his performance as Principal.

78. Mr. Moffitt did not violate any of the serious offenses set forth in
Chapter 235-The Code of Professional Practice and Conduct for
Educators (22 Pa. Code §§235.1 - 235.1 1) and the sole basis for his
termination was for his second arrest for Driving Under the Influence,
which is not one of the enumerated offenses under the State Code.

79. The Defendants violated the Plaintiff’s rights under the Due Process
clause of the Fourteenth Amendment, his liberty and property rights
and the Plaintiff’s rights to substantive and procedural due process, and
suspended the Plaintiff without pay, then terminated him, in violation of

public policy.

21
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 22 of 24

80. Asa result of the Defendants’ violation of the Plaintiff's rights
under the Due Process clause of the Fourteenth Amendment, his liberty
and property rights and the Plaintiff’s rights to substantive and
procedural due process, the Plaintiff has suffered actual and
consequential damages.

81. Said suspension and discrimination violated public policy, United
States and Pennsylvania common law and the Plaintiff's constitutional
rights under both the United States and Pennsylvania Constitutions.

PLAINTIFF DEMANDS TRIAL BY JURY
ON ALL ISSUES SO TRIABLE

 

RELIEF REQUESTED
1) To enter judgment in favor of the Plaintiff and against the
Defendants;
2) To award Back-pay including seniority, plus 6% interest for

the income for which the Plaintiff was wrongfully deprived, from
March 14, 2016 and accruing thereafter;

3) To award Front-pay for the income for which the Plaintiff
will wrongfully be deprived, from March 14, 2016 and accruing

thereafter;
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 23 of 24

4) To award all vacation, sick-time, personal and optional
holidays that the Plaintiff lost because of the actions of the
Defendants;

5) To award benefits of his employment, including retirement
health insurance costs;

6) To Order the removal of all references to the unsupported
allegations of wrongdoing from the Plaintiff’s personnel file;

7) To award reimbursement for reasonable attorney’s fees and
costs already paid by the Plaintiff out-of-pocket;

8) Make whole with the Pennsylvania State Employees
Retirement System;

9) To Order that the Defendants comply with Section 1130 of
the Pennsylvania School Code that states “In all cases where the
final decision is in favor of the professional employe, the charges
made shall be physically expunged from the records of the board
of school directors, but a complete official transcript of the
records of the hearing shall be delivered to the one against whom
the charges were made. In all such cases there shall be no

abatement of salary or compensation”;

No
oe]
Case 3:19-cv-00899-MEM Document 1 Filed 05/28/19 Page 24 of 24

10) Imposition of further attorney’s fees upon the Defendants
for reasonable fees and expenses necessary to prosecute the

instant action;

11) Compensatory damages for harm to the Plaintiff’s
reputation;
12) Punitive damages for emotional distress and the violation

and deprivation of the Plaintiff's constitutionally-protected due
process rights;

13) Compensation for loss of income caused by his suspension
without pay;

14) Compensation for irreparable harm to the Plaintiff’s credit;

15) Compensatory damages in a sum in excess of $75,000.00,
along with the costs of this action, and such other relief as the
court deems proper.

16) To grant such further relief as may be just under the

ey ully submitted,

ANDREW J. KATSOCK, I
Attorney for Plaintiff, Joseph P. Moffitt
15 Sunrise Drive, Wilkes-Barre, PA 18705
(570) 829-5884

circumstances,
